Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-20-00609-CV

                                    OPUS AE GROUP, L.L.C.,
                                          Appellants

                                                 v.

                                        AKF GROUP, LLC,
                                            Appellee

                     From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020-CI-10826
                              Honorable Aaron Haas, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: September 8, 2021

DISMISSED FOR LACK OF JURISDICTION

           The parties have filed a joint motion to dispose of this appeal, apportion costs, and

accelerate the issuance of the mandate. In their joint motion, the parties acknowledge that we lack

jurisdiction over this appeal, but they also state they have reached an agreement to settle the

disputes between them. The parties ask us to dismiss this appeal for lack of jurisdiction and remand

the case to the trial court for entry of a judgment in conformity with their settlement agreement.

The joint motion is granted. This appeal is dismissed for lack of jurisdiction, and the case is

remanded to the trial court for entry of a judgment in conformity with the parties’ settlement
                                                                                   04-20-00609-CV


agreement. See TEX. R. APP. P. 42.1(a); see also Caballero v. Heart of Tex. Pizza, L.L.C., 70

S.W.3d 180, 181 (Tex. App.—San Antonio 2001, no pet.) (recognizing “the power inherent in this

court to dismiss [an] appeal in accordance with the parties’ intentions.”). In accordance with the

parties’ agreement, each party shall pay its own costs on appeal, and the mandate shall issue

immediately. See TEX. R. APP. P. 42.1(d), 18.1(c).

                                                 PER CURIAM




                                               -2-